DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on October 27, 2021 and wherein the Applicant canceled claims 1-20 and added claims 21-40. 
In virtue of this communication, claims 21-40 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites “based at least on the third data, cause further processing to be performed using the first data to be performed in response to the first natural language user input” which is confusing about the phrase “cause further processing” because it is unclear what is to be further processed, and it is unclear whether part on “the first data” is to be processed, “first data” to be processed, or “the first natural language user input” is processed and thus, renders claim indefinite. Claims 22-30 are rejected due to the dependencies to claim 21.
Claim 31 is rejected for the at least similar reasons described in claim 21 above since claim 31 recited the similar deficient features as recited in claim 21 above. Claims 32-40 are rejected due to the dependencies to claim 31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-27, 29-32, 36-37, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 20150039317 A1, hereinafter Klein).
Claim 21:  Klein teaches a computer-implemented method (title and abstract, ln 1-16, method steps in figs. 4, 5A-5B; implemented on a laptop computer, desktop computer, mobile device, cellphone, etc., para 42), comprising: 
receiving, from a device (a computing device 107 and through buffer 305/306 in fig. 1), input data representing a first natural language user input (spoken by a user into the microphone 111 and the spoken signals processed simultaneously through speech recognizer 102a and 102b in fig. 1, para 29 and details in fig. 3A-3C);
processing the input data using a first component to determine first data (one of the speech recognizer 102a and 102b in fig. 1, para 29, e.g., the system SR 301 as the claimed first component in fig. 3A-3C); 
processing the input data using a second component to determine second data (using other one of the speech recognizer 102a and 102b in fig. 1, para 29, e.g., application SR 302 as the claimed second component in fig. 3A-3C); 
receiving, from the device (through buffer 305/306 of the computing device 107 in fig. 3A-3C), third data representing a context of the first natural language user input (e.g., a reserved word such as a word “computer”, “shortcuts”, or “system” prior to the spoken phrase as system command, or a user’s cadence during the spoken phrase as system command or application command, para 32, para 123 and an example of using two reserve words for system command, para 37-39; or the name of intelligent agent 210, para 35); and 
based at least in part on the third data, causing further processing to be performed using the first data to be performed in response to the first natural language user input (e.g., because system command identified, the system command action is implemented, e.g., by intelligent agent 210 to involve multiple turn conversations or dialog, para 35).
Claim 31 has been analyzed and rejected according to claim 1 above and Klein further teaches a system (a system 107 in fig. 1) comprising: at least one processor (processing units 1802 in fig. 8) and at least one memory (system memory 1804, volatile 1805, etc., in fig. 8) comprising instructions that when executed by the at least one processor, cause the system to perform the method of claim 1 (CPU/GPUs, system memory, para 163-164).
Claim 22: Klein further teaches, according to claim 21 above, wherein the third data includes data corresponding to a wakeword (reserve word or phrase, such as the name of the intelligent agent, to wakeup ASR for the system command, para 35).
Claim 26: Klein further teaches, according to claim 21 above, wherein: 
the first component comprises a first speech processing component (including SR Engine 301b in fig. 3B) corresponding to a type of the device (a type of computer such as laptop computer, desktop computer, para 42 and thus, system UI, such as digital electronic intelligent agent 210 in fig. 2, para 35); and 
the second component comprises a second speech processing component (SR Engine 302b in fig. 3A-3C).
Claim 27: Klein further teaches, according to claim 21 above, wherein: the first data comprises first natural language understanding NLU data (the speech recognizer includes a natural language software component to interpret natural language or speech from a user, para 23; the intelligent agent as part of the system, performing dialog or conversation with the user by using natural language, para 48); the second data comprises second NLU data (both speech recognizers support NLU by interpreting the natural language phrase, para 25; including application commands to close or to open an application, or a game command or navigation command, para 23); and the further processing comprises executing an action represented by the first NLU data (dialog with the user through the intelligent agent by using natural language, para 48).
Claim 29: Klein further teaches, according to claim 21 above, further comprising: sending the input data to the first component based at least in part on the device (based on the buffer 305, and the microphone 111 in fig. 1).
Claim 30: Klein further teaches, according to claim 21 above, wherein causing further processing comprises sending the first data to a third component associated with the device (e.g., sending the results 314 to the system UI or to the application 304 in fig. 3A-3C).
Claim 32 has been analyzed and rejected according to claims 31, 22 above.
Claim 36 has been analyzed and rejected according to claims 31, 26 above.
Claim 37 has been analyzed and rejected according to claims 31, 27 above.
Claim 39 has been analyzed and rejected according to claims 31, 29 above.
Claim 40 has been analyzed and rejected according to claims 31, 30 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (above) and in view of reference Orr et al (US 20150348554 A1, hereinafter Orr).
Claim 23: Klein teaches all the elements of claim 23, according to claim 21 above, including the third data (reserve word, including the name of the intelligent agent, para 35), except wherein the third data includes a device identifier.
Orr teaches an analogous field of endeavor by disclosing a computer-implemented method (title and abstract, ln 1-15 and method steps in fig. 5-9) and wherein receiving, from a device (user device 134 and details in fig. 3); processing the input data using a first component to determine first data (performing speech to text conversion at step 508 in fig. 5, para 53); receiving, from the device, third data representing a first natural language user input (via the  microphone 330 and transmitted to one or more servers, para 49-50; the result text includes a set of nouns in the transmitted audio data or sensor information received from the user device 134, para 54-57), to represent a context of a  first natural language user input (the transmitted audio data includes a set of nouns corresponding to electronic devices and unique names of the electronic device stored in database 120 in a local memory 370 and in the remote database 120 in figs. 1, 3, or sensor data associated with the spoken natural language input, para 54-55, or the textual representation of user input includes state of the electronic device through a further parsing processing, para 58), based at least in part on the third data, causing further processing to be performed using the first data to be performed in response to the first natural language user input (a command with the electronic identifier(s) is identified from the STT processing via further parsing at step 512 in fig. 5, and the identified command is executed by the identified electronic device(s), para 59-61) and the third data includes a device identifier (name of the electronic device stored in the local memory as device data 370 in fig. 3 and a remote database 120 in figs. 1, 4) for benefits of achieving improvement of NLU performance by accurately performing NLU in a smarter and intelligent, but simpler manner, to bring a real-life and discernable remote control of variety of electronic devices (para 3-5, para 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the receiving, from the device, the third data representing the context of the first natural language user input and wherein he third data includes the device identifier, as taught by Orr, to the receiving, from the device, the third data representing the context of the first natural language user input in the computer-implemented method, as taught by Klein, for the benefits discussed above.
Claim 24: the combination of Klein and Orr further teaches, according to claim 21 above, wherein the third data represents a type of the device (Orr, device type in the data and models 120 or memory 350 in fig. 4).
Claim 25: the combination of Klein and Orr further teaches, according to claim 21 above, wherein the third data represents a profile associated with the device (Orr, the data including device’s name, device’s type, and state of the device in fig. 4, i.e., a profile associated with the device).
Claim 33 has been analyzed and rejected according to claims 31, 23 above.
Claim 34 has been analyzed and rejected according to claims 31, 24 above.
Claim 35 has been analyzed and rejected according to claims 31, 25 above.

Claims 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (above) and in view of reference Mathias et al. (US 20150302002 A1, hereinafter Mathias).
Claim 28: Klein teaches all the elements of claim 28, according to claim 21 above, including processing the third data and the first data (performing a recognized system command, e.g., multiple dialog via the intelligent agent by using the natural language, para 35); and processing the third data and the second data (default is application command processing after the system command processing with the reserve word or a reserve word for an application command processing, para 7; para 32-33) and selecting the first data for further processing (multiple dialog via the intelligent agent, para 35 and the discussion in claim 21 above), except a first score data and a second score data and wherein determining first score data via processing the third data and the first data; processing the third data and the second data to determine second score data; and processing the first score data and the second score data to select the first data for further processing.
Mathias teaches an analogous field of endeavor by disclosing a computer-implemented method (title and abstract, ln 1-17 and method steps in fig. 4-5) and wherein determining first score data via processing third data and first data (the result of performing NLU in one of domain 508-1, …, 508-n, also based on a hint that was generated during or after processing of a previously received utterance or after receiving other information from the client device 102, para 60, the hint or the other information as the claimed third data; a confidence score or a likelihood score outputted from one of the multi-domain NLU engine 508-1, …, 508-n in fig. 5, para 13), processing the third data and the second data to determine second score data (a confidence score or a likelihood score also outputted from other of the multi-domain NLU engine 508-1, …, 508-n in fig. 5, para 13; similarly, by processing the output from the other of the multi-domain NLU engine 508-1, …, 508-n and the hint, para 13); and processing the first score data and the second score data to select the first data for further processing (most likely or appropriate interpretation is selected among the produced results, i.e., processing among the outputs from the multi-domain NLU engine for selecting the most likely or the appropriate interpretation as a final output to perform following step 512 of determining a response in fig. 5, para 24-25) for benefits of achieving a more accurately understanding of the natural language by extracting a subject matter according to a combined consideration of the spoken utterance and other information (para 11, 18, 49, 56) and improving the efficiency and accuracy of the ASR (para 19, 33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first score data and the second score data and wherein determining the first score data via processing the third data and the first data; processing the third data and the second data to determine the second score data; and processing the first score data and the second score data to select the first data for further processing, as taught by Mathias, to processing the third data and the first data and processing the third data and the second data in the computer-implemented method, as taught by Klein, for the benefits discussed above.
Claim 38 has been analyzed and rejected according to claims 31, 28 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654